Per Curiam.
Defendant’s jury trial on a charge of murder in the second degree, CL 1948, § 750.317 (Stat Ann 1954 Rev § 28.549), resulted in his conviction for that offense. He was sentenced thereafter.
During the trial and on cross-examination of a witness for the people, the following questions and answers appeared :
“Q. [By defense counsel]: Now you indicated to the police, did you not, immediately after this event took place, that the man who came out of the house was Walker, isn’t that correct?
“A. I said it could be Walker, but I was misled at that time.
“Q. You were misled?
“A. That’s right.
“Q. Well, what you are telling me, you were misled by your own eyes ?
“A. No.
“Q. Who misled you?
“A. Jack Bristol himself. He told me that Walker at one time had been in prison for murder, and apparently I — .
“Q. Wait a second. Wait a second. Are you telling me that — .
“A. He said it was one or the other.
The Court: Just a moment. Wait for the question, Mr. Thurlow.
“Q. [By Mr. Crites]: You are telling me, then, that you jumped to the conclusion that it was one or the other of these gentlemen, not because of what you saw out there on that particular day, but because of something that someone had said to you in the past, is that correct ?
“A. That, and the fact — .
“Q. And you were going to pin it on somebody?”
No objection was made to this testimony at the time, but the next day defendant moved for a mistrial on the basis that this testimony implied that *114defendant had a prior conviction for murder. The motion was denied and defendant appeals from that denial.
The only question presented is whether the trial court abused its discretion in denying the motion for new trial. In re Earle (1946), 316 Mich 295. This record does not demonstrate an abuse of discretion. The testimony relied on does not establish that defendant had a prior murder conviction. If any error occurred, it was error invited by' defendant, and it could have been corrected had defendant objected in a timely manner. See People v Podsiad (1940), 295 Mich 541.
Affirmed.